DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2021 has been entered.

Response to Amendment
The amendment filed on 21 June 2021 has been entered. Claims 1 and 16 have been amended and are hereby entered. Claims 2 and 11-15 have been cancelled. Claim 21 has been added. Applicant’s amendment to the Claims has overcome the objection previously set forth in the Final Action mailed on 21 December 2020.
Claims 1, 3-10, and 16-21 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 16, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner presents a new prior art - Maus et al. (US 9,650,749 B1) - to teach adding an impact sled (76) having a plate (84) and gussets (94, 96) to the water-ballasted protection barrier array of Traffix Devices, Inc. such that the upright body (4b, 4c) of the gate post (4a) is integrally inserted and secured in a hole (106) of the impact sled (76) and that a barrier segment (1) and a connecting rod (5) are disposed on the impact sled (76).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Traffix Devices, Inc. in view of Maus et al. (US 9,650,749 B1).

    PNG
    media_image1.png
    463
    755
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    463
    555
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    486
    632
    media_image3.png
    Greyscale

With respect to Claim 1, Traffix Devices, Inc. (see amended Figures A, B, and C on Pages 3-4) discloses a water-ballasted protection barrier array comprising:
a plurality of barrier segments (1), each of the plurality of barrier segments (1) being hollow and adapted to be filled with a fluent material for ballast, each of the plurality of barrier segments comprising:
a molded plastic container having outer walls defining an interior volume and having a first end (1a) and a second end (1b), the molded plastic container having a plurality of feet (1d) extending therefrom to contact the ground; and
a plurality of connecting lugs (1c) disposed on each of the first (1a) and second ends (1b); 
a plurality of first fence assemblies (2), each of the plurality of first fence assemblies (2) including a pipe frame sized to fit in a superjacent relationship with one of the plurality of barrier segments (1) to form a stacked first fence assembly-barrier segment combination (1+2), the pipe frame defining an interior space spanned by a chain link mesh, the pipe frame having a first end 
a second fence assembly (3), the second fence assembly (3) including a pipe frame sized to fit in a lateral interposed relationship with two spaced stacked first fence assembly-barrier segment combinations (1+2), the second fence assembly (3) defining an interior space spanned by a chain link mesh, the pipe frame having a first end (3a) and a second end (3b) with a plurality of second connectors (3c) disposed on each of the first (3a) and second ends (3b), the plurality of second connectors (3c) each having an opening therethrough;
a gate assembly (4) including a pair of horizontally spaced and opposing gate posts (4a) configured to accept a door assembly therebetween, the pair of gate posts (4a) sized to fit in a lateral interposed relationship with two stacked first fence assembly- barrier segment combinations (1+2), each of the gate posts (4a) comprising:
an upright body having a first end (4b) and a second end (4c); and 
a third connector (4d) extending from the upright body, the third connector (4d) having an opening (6b) therethrough;
the connecting lugs (1c), the first connectors (2c), and the second connectors (3c) having a common vertical axial alignment (x1) as shown on Figure A such that a connecting rod (5) is  inserted therethrough to securably join one of the first fence assembly-barrier segment combinations (1+2) and the second (lateral) fence assembly (3); and
the connecting lugs (1c), the first connectors (2c), and the third connectors (4d) having a common vertical axial alignment (x2) as shown on Figure B such that a connecting rod (5) is inserted therethrough to securably join one of the first fence assembly-barrier segment combinations (1+2) and the gate assembly (4).
Traffix Devices, Inc. fails to disclose a plurality of second fence assemblies. However, Applicant is reminded that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to duplicate the second fence assembly of Traffix Devices, Inc., as such a modification involves only routine skill in the art.

	Traffix Devices, Inc. fails to disclose that the gate assembly comprises a plate integrally secured to the second end of the upright body and extending therefrom, the plate fitting beneath one of the feet of the plurality of feet of one of the plurality of barrier segments of the two stacked first fence assembly-barrier segment combinations such that the plate is interposed in a stabilized relationship between the ground and one of the feet of the plurality of feet of one of the plurality of barrier segments, the plate being aligned with one of the first fence assemblies and second fence assemblies, and a gusset integrally located at the second end of the upright body and extending upward from the plate.
	However, Maus et al. (Figs. 46-58) teaches an upright body (108) having a first end (top end) and a second end (bottom end) integrally inserted and secured into a hole (106) of an impact sled (76) and into lugs (218) of a barrier (74), the impact sled (76) comprising a plate (84) integrally secured to the second end (bottom end) of the upright body (108) and extending therefrom, the plate (84) fitting beneath a feet of the barrier (74) such that the plate (84) is interposed in a stabilized relationship between the ground and the feet of the barrier, the plate (84) being aligned with a fence assembly (72), the sled further comprising a gusset (94, 96) extending upward from the plate (84).
	Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the upright body of the gate post of the gate assembly of Traffix Devices, Inc. with the impact sled of Maus et al. such that the upright body (of the gate post 4a; not the connecting rod 5) is integrally inserted and secured in the hole of the impact sled having the plate and the gusset, and such that one of the plurality of barrier segments (1) and the connecting rod (5) are disposed on the plate for the purpose of providing support and reinforcement to the gate post with the help of the weight of the barrier segments and for attenuating forces generated by a vehicular impact (Col. 3, lines 14-16).
With respect to Claim 3, the combination of Traffix Devices, Inc. and Maus et al. discloses the limitations set forth in Claim 1 and Traffix Devices, Inc. (Figures A, B, and C) further discloses that the first connectors (2c) of each of the plurality of first (upper) fence assemblies (2) further comprise vertically spaced connector boxes (6a) each having a channel 
With respect to Claim 4, the combination of Traffix Devices, Inc. and Maus et al. discloses the limitations set forth in Claim 1 and Traffix Devices, Inc. (Figures A, B, and C) further discloses that the first connectors (2c) of each of the plurality of first (upper) fence assemblies (2) further comprise two vertically spaced connector boxes (6a) each having a channel (6b) therethrough for accepting the connecting rod (5) on the first end (2a) and two vertically spaced connector boxes (6a) each having a channel (6b) therethrough for accepting the connecting rod (5) on the second end (2b).
With respect to Claim 5, the combination of Traffix Devices, Inc. and Maus et al. discloses the limitations set forth in Claim 1 and Traffix Devices, Inc. (Figures A, C) further discloses that the second connectors (3c) of each of the plurality of second (lateral) fence assemblies (3) further comprise vertically spaced connector boxes (6a) each having a channel (6b) therethrough for accepting the connecting rod (5).
With respect to Claim 6, the combination of Traffix Devices, Inc. and Maus et al. discloses the limitations set forth in Claim 1 but fails to disclose that the second connectors of each of the plurality of second fence assemblies further comprise three vertically spaced connector boxes each having a channel therethrough for accepting the connecting rod on the first end and three vertically spaced connector boxes each having a channel therethrough for accepting the connecting rod on the second end.
However, Applicant is reminded that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to duplicate the connector boxes of Traffix Devices, Inc. each having a channel therethrough for accepting the connecting rod on the first end and on the second end, as such a modification involves only routine skill in the art.
With respect to Claim 7, the combination of Traffix Devices, Inc. and Maus et al. discloses the limitations set forth in Claim 1 and Maus et al. (Figs. 46-58) further teaches that the plate (84) is substantially rectangular in shape.
With respect to Claim 8, the combination of Traffix Devices, Inc. and Maus et al. discloses the limitations set forth in Claim 1 and Traffix Devices, Inc. (Figures B, C) further 
With respect to Claim 9, the combination of Traffix Devices, Inc. and Maus et al. discloses the limitations set forth in Claim 1 and Traffix Devices, Inc. (Figure B) further discloses that the connecting rod (5) further comprises a vertical pin (7a) having a head (7b) at an end.
With respect to Claim 16, Traffix Devices, Inc. (see amended Figure A, B, and C on Pages 3-4) discloses a water-ballasted protection barrier array comprising:
a plurality of barrier segments (1), each of the plurality of barrier segments (1) being hollow and adapted to be filled with a fluent material for ballast, each of the plurality of barrier segments (1) comprising:
a molded plastic container having outer walls defining an interior volume and having a first end (1a) and a second end (1b), the molded plastic container having a plurality of feet (1d) extending therefrom to contact the ground; and
a plurality of connecting lugs (1c) disposed on each of the first (1a) and second ends (1b);
a plurality of first fence assemblies (2), each of the plurality of first fence assemblies (2) including a pipe a pipe frame sized to fit in a superjacent relationship with one of the plurality of barrier segments (1) to form a stacked first fence assembly-barrier segment combination (1+2), the pipe frame defining an interior space spanned by a chain link mesh, the pipe frame having a first end (2a) and a second end (2b) with a plurality of first connectors (2c) disposed on each of the first (2a) and second ends (2b), the plurality of first connectors (2c) each having an opening (6b) therethrough;
a gate assembly (4) including a pair of horizontally spaced and opposing gate posts (4a) configured to accept a door assembly therebetween, the pair of gate posts (4a) sized to fit in a lateral interposed relationship with two stacked first fence assembly-barrier segment combinations (1+2), each of the gate posts (4a) comprising:
an upright body having a first end (4b) and a second end (4c); and
a second connector (4d) extending from the upright body, the second connector (4d) having an opening (6b) therethrough; and
the connecting lugs (1c), the first connectors (2c), and the second connectors (4d) having 
Traffix Devices, Inc. fails to disclose that the gate assembly comprises a plate integrally secured to the second end of the upright body and extending therefrom, the plate fitting beneath one of the feet of the plurality of feet of one of the plurality of barrier segments of the two stacked first fence assembly-barrier segment combinations such that the plate is interposed in a stabilized relationship between the ground and one of the feet of the plurality of feet of one of the plurality of barrier segments, the plate being aligned with one of the first fence assemblies and second fence assemblies, and a gusset integrally located at the second end of the upright body and extending upward from the plate.
	However, Maus et al. (Figs. 46-58) teaches an upright body (108) having a first end (top end) and a second end (bottom end) integrally inserted and secured into a hole (106) of an impact sled (76) and into lugs (218) of a barrier (74), the impact sled (76) comprising a plate (84) integrally secured to the second end (bottom end) of the upright body (108) and extending therefrom, the plate (84) fitting beneath a feet of the barrier (74) such that the plate (84) is interposed in a stabilized relationship between the ground and the feet of the barrier, the plate (84) being aligned with a fence assembly (72), the sled further comprising a gusset (94, 96) extending upward from the plate (84).
	Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the upright body of the gate post of the gate assembly of Traffix Devices, Inc. with the impact sled of Maus et al. such that the upright body (of the gate post 4a; not the connecting rod 5) is integrally inserted and secured in the hole of the impact sled having the plate and the gusset, and such that one of the plurality of barrier segments (1) and the connecting rod (5) are disposed on the plate for the purpose of providing support and reinforcement to the gate post with the help of the weight of the barrier segments and for attenuating forces generated by a vehicular impact (Col. 3, lines 14-16).
	With respect to Claim 17, the combination of Traffix Devices, Inc. and Maus et al. discloses the limitations set forth in Claim 16 and Traffix Devices, Inc. (Figures A, B, and C) further discloses that the first connectors (2c) of each of the plurality of first fence assemblies (2) further comprise vertically spaced connector boxes (6a) each having a channel (6b) therethrough 
With respect to Claim 18, the combination of Traffix Devices, Inc. and Maus et al. discloses the limitations set forth in Claim 16 and Traffix Devices, Inc. (Figures B, C) further discloses that the second connector (4d) further comprises a tab (6a) having a keyhole (6b) therethrough for accepting the connecting rod (5).
With respect to Claim 19, the combination of Traffix Devices, Inc. and Maus et al. discloses the limitations set forth in Claim 1 and Traffix Devices, Inc. (Figure B) further discloses that the connecting rod (5) further comprises a vertical pin (7a) having a head (7b) at an end.
With respect to Claim 21, Traffix Devices, Inc. (see amended Figures A, B, and C on Pages 3-4) discloses a water-ballasted protection barrier array comprising:
a plurality of barrier segments (1), each of the plurality of barrier segments (1) being hollow and adapted to be filled with a fluent material for ballast, each of the plurality of barrier segments comprising:
a molded plastic container having outer walls defining an interior volume and having a first end (1a) and a second end (1b), the molded plastic container having a plurality of feet (1d) extending therefrom to contact the ground; and
a plurality of connecting lugs (1c) disposed on each of the first (1a) and second ends (1b); 
a plurality of first fence assemblies (2), each of the plurality of first fence assemblies (2) including a pipe frame sized to fit in a superjacent relationship with one of the plurality of barrier segments (1) to form a stacked first fence assembly-barrier segment combination (1+2), the pipe frame defining an interior space spanned by a chain link mesh, the pipe frame having a first end (2a) and a second end (2b) with a plurality of first connectors (2c) disposed on each of the first (2a) and second ends (2b), the plurality of first connectors (2c) each having an opening (6b) therethrough;
a second fence assembly (3), the second fence assembly (3) including a pipe frame sized to fit in a lateral interposed relationship with two spaced stacked first fence assembly-barrier segment combinations (1+2), the second fence assembly (3) defining an interior space spanned by a chain link mesh, the pipe frame having a first end (3a) and a second end (3b) with a plurality of second connectors (3c) disposed on each of the first (3a) and second ends (3b), the 
a gate assembly (4) including a pair of horizontally spaced and opposing gate posts (4a) configured to accept a door assembly therebetween, the pair of gate posts (4a) sized to fit in a lateral interposed relationship with two stacked first fence assembly- barrier segment combinations (1+2), each of the gate posts (4a) comprising:
an upright body having a first end (4b) and a second end (4c); and 
a third connector (4d) extending from the upright body, the third connector (4d) having an opening (6b) therethrough;
the connecting lugs (1c), the first connectors (2c), and the second connectors (3c) having a common vertical axial alignment (x1) as shown on Figure A such that a connecting rod (5) is  inserted therethrough to securably join one of the first fence assembly-barrier segment combinations (1+2) and the second (lateral) fence assembly (3); and
the connecting lugs (1c), the first connectors (2c), and the third connectors (4d) having a common vertical axial alignment (x2) as shown on Figure B such that a connecting rod (5) is inserted therethrough to securably join one of the first fence assembly-barrier segment combinations (1+2) and the gate assembly (4).
Traffix Devices, Inc. fails to disclose a plurality of second fence assemblies. However, Applicant is reminded that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to duplicate the second fence assembly of Traffix Devices, Inc., as such a modification involves only routine skill in the art.
Further, it would have been obvious to one in ordinary skill in the art at the time of filing date of the claimed invention to have more than one second fence assembly so as to extend a secured perimeter of protection.
	Traffix Devices, Inc. fails to disclose that the gate assembly comprises a plate integrally secured to the second end of the upright body and extending therefrom, the plate fitting beneath one of the feet of the plurality of feet of one of the plurality of barrier segments of the two stacked first fence assembly-barrier segment combinations such that the plate is interposed in a stabilized relationship between the ground and one of the feet of the plurality of feet of one of the 
However, Maus et al. (Figs. 46-58) teaches an upright body (108) having a first end (top end) and a second end (bottom end) integrally inserted and secured into a hole (106) of an impact sled (76) and into lugs (218) of a barrier (74), the impact sled (76) comprising a plate (84) integrally secured to the second end (bottom end) of the upright body (108) and extending therefrom, the plate (84) fitting beneath a feet of the barrier (74) such that the plate (84) is interposed in a stabilized relationship between the ground and the feet of the barrier, the plate (84) being aligned with a fence assembly (72).
	Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the upright body of the gate post of the gate assembly of Traffix Devices, Inc. with the impact sled of Maus et al. such that the upright body (of the gate post 4a; not the connecting rod 5) is integrally inserted and secured in the hole of the impact sled having the plate, and such that one of the plurality of barrier segments (1) and the connecting rod (5) are disposed on the plate for the purpose of providing support and reinforcement to the gate post with the help of the weight of the barrier segments and for attenuating forces generated by a vehicular impact (Col. 3, lines 14-16).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the upright body of the gate post of the gate assembly of Traffix Devices, Inc. with the impact sled of Maus et al. such that the upright body (of the gate post 4a; not the connecting rod 5) is integrally inserted and secured in the hole of the impact sled having the plate for the purpose of providing support and reinforcement to the gate post with the help of the weight of the barrier segments and for attenuating forces generated by a vehicular impact (Col. 3, lines 14-16).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Traffix Devices, Inc. in view of Maus et al. (US 9,650,749 B1), as applied to Claims 1, 3-9, 16-19, and 21 above, and further in view of Lewis et al. (US 4,610,432).
With respect to Claims 10 and 20, the combination of Traffix Devices, Inc. and Maus et al. discloses the limitations set forth in Claims 1 and 16 respectively and Traffix Devices, Inc. (Figures B, C) further discloses that the connecting rod (5) further comprises a vertical pin (7a) 
Traffix Devices, Inc. in view of Maus et al. fails to disclose that the vertical pin includes at least one frangible break-point therein.
However, Lewis et al. (FIG. 5) teaches a pin (312) including at least one frangible breakpoint (320) therein.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the connecting rod of the combination of Traffix Devices, Inc. and Maus et al. with at least one frangible break-point as taught by Lewis et al. in order to “provide a fence construction which is adapted to yieldably break-away under excessive impact loads.” See Col. 2, lines 64-68.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678